Citation Nr: 0924496	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for left 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an initial, compensable, rating for right 
ear hearing loss.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk

INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946 
and July 1951 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2007 rating decision in which the RO reopened and 
denied a claim for service connection for left hear hearing 
loss and granted service connection and assigned an initial 
noncompensable rating for right ear hearing loss, effective 
February 13, 2003.  In July 2007, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in July 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2007.

The RO has reopened the Veteran's previously denied claim for 
service connection for left ear hearing loss and has 
considered it on a de novo basis.  However, a determination 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether new and material evidence has been presented to 
reopen the claim for service connection for left ear hearing 
loss.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2008).

In June 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

The issue of an initial, compensable, rating for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Entitlement to service connection for left ear hearing 
loss was denied in a May 2001 rating decision; it was held 
that there was no relationship to service.  The Veteran did 
not submit a timely notice of disagreement with this 
decision.

3.  The evidence associated with the claims file since the 
May 2001 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for left ear hearing loss, as it shows that left ear hearing 
loss may be due to events in service.

4.  The Veteran currently has left ear hearing loss to an 
extent recognized as a disability for VA purposes; the 
Veteran's assertions of in-service noise exposure appear to 
be credible and consistent with the circumstances of his 
service; and competent evidence supports a finding that there 
exists a relationship between current left ear hearing loss 
and service.


CONCLUSIONS OF LAW

1.  A May 2001 rating decision denying the Veteran's claim 
for entitlement to service connection for left ear hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2008).

2.  As evidence received since the RO's May 2001 denial is 
new and material, the criteria for reopening the claim for 
service connection for left ear hearing loss are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
applicable to claims filed since August 29, 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for left ear hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for left ear hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Petition to Reopen

In May 2001, the RO denied the Veteran's claim for left ear 
hearing loss.  The pertinent evidence of record at the time 
of the May 2001 decision included the Veteran's service 
treatment records, a 1973 audiogram, and private doctor 
treatment records from 2000.  In a letter received by the RO 
in December 2000, Dr. RC confirmed that the Veteran had 
hearing loss in both ears and reported that the Veteran had a 
history of noise exposure in service and in his view it is 
possible that a percentage of the Veteran's hearing loss 
could be from directly attributed to that time period.  In 
addition, there was an audiometric examination in 1973 that 
showed normal hearing.  The denial was primarily based on the 
fact that there was no hearing loss shown in service or on 
the 1973 audiogram.  Essentially, it was held that there was 
no relationship to service.

The Veteran was notified of the RO's May 2001 decision in a 
letter dated that same month, the Veteran did not initiate a 
timely appeal; hence, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his claim for service connection 
in February 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's May 2001 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Among evidence associated with the claims filed since the 
RO's May 2001 denial of service connection are June 2008 
audiology test results, reported in graph form, and a 
February 2005 VA examination report.  In February 2005, the 
VA examiner diagnosed the Veteran with sensorineural hearing 
loss, possibly related to service.  The VA examiner described 
the hearing loss as in the normal range through 1500 Hz, 
dropping at 2000 Hz and above for a moderately-severe high 
frequency hearing loss in the left ear.  The VA examiner 
noted that the only test administered to the Veteran while he 
was on active duty was a whispered voice test, and given that 
his hearing is still in the normal range through 1000 Hz, he 
would likely have passed a whispered voice test; thus, the 
possibility of high frequency hearing loss at that time can 
not be ruled out.  It was also noted that the 1973 
audiometric testing may have been done to a different 
standard.  The VA examiner stated that the Veteran did not 
have any noise exposure after service and he noted that it is 
at least as likely as not that the Veteran's tinnitus and 
right ear hearing loss are due to in-service noise exposure. 

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for left 
ear hearing loss.

At the time of the May 2001 rating decision, there was 
evidence that the Veteran had current hearing loss, noise 
exposure during service, and a medical opinion linking the 
Veteran's current hearing loss to his in-service noise 
exposure; however, there was no evidence of hearing loss 
during service or for years thereafter.  The additionally 
received VA examination reflects a direct link between the 
Veteran's current hearing loss and his military service.  The 
VA examiner also explains that given the nature of the 
Veteran's hearing loss, he would have passed whispered voice 
tests administered in-service.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the May 2001 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether there 
is a relationship between the Veteran's current left ear 
hearing loss and service.  Hence, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  As noted above, for purposes of 
determining whether the claim should be reopened, the 
evidence is presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for -
left ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed left ear hearing loss.  
Specifically, he asserts in-service noise exposure while 
firing artillery in Korea resulted in hearing loss.  The 
Veteran contends that he was exposed to loud noise while 
attending artillery gunfire training without hearing 
protection in 1951.  The Board notes that the Veteran's 
service personnel records show he served in Korea and 
attended artillery school in 1951.  The Veteran denies any 
significant noise exposure after service, indicating he 
worked in an office doing accounting.

The Veteran was treated for problems related to his ears, 
including tinnitus and eustachian tube block, as early as 
March 1953.  The first documentation of the Veteran's left 
ear hearing loss is a September 2000 private physician 
report.  The Board notes, however, that the absence of in-
service evidence of hearing loss is not fatal to the claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service 
connection is currently in effect for tinnitus. 

In December 2000, the RO received a letter from a private 
physician, Dr. RC, indicating that the Veteran was seen for 
an audiological evaluation.  Doctor RC reported the results 
of audiometric testing in graph form.  VA may not consider an 
uninterrupted audiogram as evidence.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  However, the physician also 
reported that speech audiometry revealed speech recognition 
ability 88 percent in the left ear.  The physician stated 
that the results showed high frequency sensorineural hearing 
loss.  Doctor RC also noted that the Veteran has tinnitus.  
At the examination, the Veteran described persistent severe 
noise exposure during service from artillery.  In considering 
the Veteran's reported history of noise exposure, Dr. RC 
concluded that given the Veteran's pattern of threshold 
responses, it is possible that a percentage of his hearing 
loss could be directly attributable to his time in service. 

The Veteran underwent VA audiological examination in February 
2005.  At that time, audiometric testing revealed pure tone 
decibel thresholds, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
55
70
85
LEFT
5
10
40
45
50

The Veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the left ear.  The diagnosis for 
the left ear was moderately-severe high frequency 
sensorineural hearing loss.  The VA examiner noted that the 
Veteran had been previously diagnosed with tinnitus.  It was 
also noted that, after service, the Veteran worked in an 
office and had no noise exposure.  The VA examiner stated 
that even if the Veteran's high frequency hearing loss was 
present during service, given the nature of the hearing loss, 
the Veteran would have passed in-service hearing tests 
(whispered voice test).  The VA examiner concluded that the 
Veteran's right ear hearing loss and tinnitus was at least as 
likely as not a result of in-service noise exposure; however, 
he did not comment on the etiology of the left ear hearing 
loss.

The February 2005 VA audiological evaluation results clearly 
reflect that bilateral hearing loss to an extent recognized 
as a disability for VA purposes, per 38 C.F.R. § 3.385.  
Accordingly, the remaining question is whether the Veteran's 
current left ear hearing loss is medically related to his 
service.

The Veteran's Form DD-214 confirms that he worked with 
artillery and attended artillery school from October 1951 to 
January 1952.  Considering the circumstances of the Veteran's 
service, he was undoubtedly exposed to some, and likely 
significant, noise exposure in service.  Importantly, the RO 
granted service connection for tinnitus and right ear hearing 
loss, attributing both to the Veteran's in-service artillery 
noise exposure.  Thus, the Veteran's assertions of in-service 
noise exposure appear to be credible, and consistent with the 
circumstances of service.  

The claims file shows that the Veteran was treated for 
problems with his hearing as early as 1953.  As indicated, 
Dr. RC concluded that the Veteran's current left ear hearing 
loss is consistent with the Veteran's in-service noise 
exposure, while the VA examiner did not make an assessment 
one way or another.  Although the VA examiner did not 
directly attribute the Veteran's left ear hearing loss to 
service, he did note that the whispered voice tests 
administered during service would not have reflected an 
accurate assessment of the Veteran's hearing. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all 
reasonable doubt on the questions of in-service injury and 
medical nexus in the Veteran's favor, the Board finds that 
the criteria for service connection for left ear hearing loss 
are met.


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for left ear hearing 
loss, to this limited extent, the appeal is granted.

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal for an initial, compensable, 
rating for right ear hearing loss is warranted.

The Board points out that, as any decision with respect to 
the rating to be assigned by the RO for now service-connected 
left ear hearing loss will affect the Veteran's claim for an 
initial, compensable, rating for right ear hearing loss; the 
claim for an initial, compensable, rating for right ear 
hearing loss is inextricably intertwined with the rating to 
be assigned for the newly service-connected left ear hearing 
loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
initial, compensable, rating claim, at this juncture, would 
be premature.  Hence, a remand of this matter is warranted.

In June 2008, the Veteran submitted a private audiometry 
report from June 2008 reflecting hearing levels in decibels 
between 250 and 8000 Hz.  Although the report of audiometric 
testing reflects pure tone thresholds reported in graph 
(versus numeric) form, these results appear to reflect a 
possible worsening in condition of the Veteran's hearing 
loss.  However, the Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 4.85 in order 
to determine whether the Veteran is entitled to an increased 
rating.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).

In view of allegations of worsening disability, the Board 
finds that a more contemporaneous audiological evaluation, 
with appropriate testing, is needed to properly evaluate the 
severity of the Veteran's service-connected hearing loss.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2008).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  As 
such, the RO should arrange for the Veteran to undergo a VA 
audiology evaluation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to undergo audiological evaluation, by an 
audiologist.  Audiometry and speech 
discrimination testing must be 
accomplished.  The audiologist should set 
forth all evaluation findings in a printed 
(typewritten) report.

2.  Thereafter, the RO should adjudicate 
the increased rating claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO must furnish 
to the Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


